--------------------------------------------------------------------------------

EXHIBIT 10.1
 
THIRD AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT AGREEMENT


This Third Amendment to Amended and Restated Revolving Credit Agreement (herein,
the “Amendment”) is entered into as of November 19, 2012, by and among World
Acceptance Corporation, a South Carolina corporation (the “Borrower”), Bank of
America, N.A. together with the other financial institutions a party hereto (the
“Lenders”) and Wells Fargo Bank, National Association, as Administrative Agent
and Collateral Agent for the Lenders (the “Administrative Agent”).
 
Preliminary Statements
 
A.           The Borrower, the Lenders, and the Administrative Agent are parties
to a certain Amended and Restated Revolving Credit Agreement, dated as of
September 17, 2010, as amended (the “Credit Agreement”).  All capitalized terms
used herein without definition shall have the same meanings herein as such terms
have in the Credit Agreement.
 
B.            The Borrower has requested that the Lenders agree to extend the
Termination Date, increase the Revolving Credit Commitments, and make certain
other amendments to the Credit Agreement, and the Lenders are willing to do so
under the terms and conditions set forth in this Amendment.
 
Now Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
Section 1.             Amendments.
 
Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
 
1.1.          Section 3.1 of the Credit Agreement (Commitment Fee) shall be
amended and restated in its entirety to read as follows:
 
Section 3.1. Commitment Fee.  The Borrower shall pay to the Administrative Agent
for the ratable account of the Lenders a commitment fee (a) for each calendar
month for which the average daily used portion of the maximum amount of the
Commitments is less than 55% of the aggregate amount of Commitments hereunder,
at the rate of 0.50% per annum and (b) for each calendar month for which the
average daily used portion of the maximum amount of the Commitments is equal to
or greater than 55% of the aggregate amount of the Commitments hereunder, at a
rate of 0.40% per annum, in each case computed on the basis of a year of 360
days and the actual number of days elapsed on the average daily unused portion
of the maximum amount of the Commitments hereunder.  Such commitment fee is
payable in arrears on the first (1st) day of each calendar month and on the
Termination Date, unless the Commitments are terminated in whole on an earlier
date, in which event the fees for the period to the date of such termination in
whole shall be paid on the date of such termination.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2.          The following definitions in Section 5.1 of the Credit Agreement
(Definitions) shall be amended and restated as follows:
 
“Commitment" means, as to any Lender, the obligation of such Lender to make
Loans under the Revolving Credit in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1 attached hereto and made a part hereof, as such Commitments may
be reduced or modified at any time or from time to time pursuant to the terms
hereof (including, without limitation, Section 2.9 hereof).  The Borrower and
the Lenders acknowledge and agree that the Commitments of the Lenders aggregate
$680,000,000 as of November 19, 2012.
 
“LIBOR Rate” means the greater of (a) 1.0% per annum or (b) one (1) month London
Interbank Offered Rate (or, if no such rate is published for any reason, then at
a comparable index rate selected by the Administrative Agent in its commercially
reasonable discretion) for any day as found in the Wall Street Journal,
Interactive Edition, or any successor edition or publication; provided any
change in the LIBOR Rate during a calendar month that exists as of the last
Business Day of a calendar month shall take effect for purposes of Section 2.1
of this Agreement on the first (1st) day of the immediately following month.
 
“Termination Date” means November 19, 2014, or such earlier date on which the
Commitments are terminated in whole pursuant to Sections 2.9, 9.3 or 9.4 hereof.
 
1.3.          The following definitions are added to Section 5.1 of the Credit
Agreement (Definitions):
 
“Excess Availability Percentage” means (a) 20% for each calendar month end other
than December 31 and (b) 15% for the calendar month ending December 31.
 
“Excess Availability” means the ratio of Total Excess Availability to Total
Availability.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Total Availability” means an amount equal to the Available Borrowing Base as
then determined and computed.
 
“Total Excess Availability” means an amount equal to (a) the lesser of (i) the
Commitments and (ii) the Available Borrowing Base as then determined and
computed, minus (b) the then outstanding principal amount of the Loans.
 
1.4.          Section 8.7 of the Credit Agreement (Covenants) shall be amended
and restated in its entirety to read as follows:
 
Section 8.7.  Consolidated Net Worth.  The Borrower will at all times keep and
maintain Consolidated Net Worth at an amount not less than the Minimum Net
Worth.  For purposes of this Section, “Minimum Net Worth” (a) for the fiscal
quarter of the Borrower ending December 31, 2012, shall be $297,758,000 plus 25%
of Consolidated Net Income for such fiscal quarter (but without deduction in the
case of any deficit in Consolidated Net Income for such fiscal quarter)and (b)
for each fiscal quarter thereafter shall be the sum of the Minimum Net Worth for
the immediately preceding fiscal quarter plus 25% of Consolidated Net Income for
such fiscal quarter (but without deduction in the case of any deficit in
Consolidated Net Income for such fiscal quarter).
 
1.5.          Section 8.21 of the Credit Agreement Restricted (Dividend)
Payments shall be amended and restated in its entirety to read as follows:
 
Section 8.21.  Restricted (Dividend) Payments. The Borrower shall not, nor shall
it permit any Subsidiary to, declare or pay any dividends on or make any other
distributions in respect of any class or series of its capital stock or other
equity interests (other than dividends payable solely in additional capital
stock issued by the Borrower); provided, however, that the foregoing shall not
operate to prevent (a) the making of dividends or distributions by any
Subsidiary to the Borrower or to any other Subsidiary, (b) other dividends and
distributions made with the prior written consent of the Required Lenders and
(c) the Borrower making purchases of any class or series of its capital stock or
other equity interests so long as (i) no Default or Event of Default exists
immediately prior to or immediately following such purchase and (ii) the
Borrower maintained average Excess Availability of at least the Excess
Availability Percentage for the calendar month immediately prior to such
purchase and Excess Availability of at least the Excess Availability Percentage
on the date of such purchase immediately after giving effect to such purchase.
 
 
-3-

--------------------------------------------------------------------------------

 
 
1.6.          Upon the effectiveness of this Amendment, Administrative Agent
hereby appoints Bank of America, N.A. as “Syndication Agent” for purposes of the
Credit Agreement and the other Loan Documents.  The Syndication Agent shall have
no rights, duties, responsibilities, obligations, liabilities, responsibilities
or duties, except for those received, undertaken or incurred by the Syndication
Agent in its capacity as a Lender.  No duty, responsibility, right or option
granted to the Administrative Agent or the Collateral Agent is delegated or
transferred, in whole or in part, to the Syndication Agent and no compensation
payable to the Administrative Agent or the Collateral Agent shall be shared
with, or paid to, the Syndication Agent.
 
1.7.          Exhibit E (Borrowing Base Certificate) to the Credit Agreement
shall each be amended and restated in its entirety to read as set forth on
Exhibit E attached hereto and made a part hereof.
 
1.8.          Schedule 1.1 of the Credit Agreement (Commitments) shall be
amended and restated in its entirety to read as set forth on Schedule 1.1
attached hereto and made a part hereof.
 
Section 2.             Conditions Precedent.
 
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent (the date on which the following conditions
precedent have been satisfied being referred to herein as the “Effective Date”):
 
2.1.          The Borrower, the Lenders, shall have executed and delivered this
Amendment to the Administrative Agent; and the Borrower shall have executed and
delivered to the Administrative Agent (for delivery to the relevant Lenders)
replacement Notes in the amount of the respective Commitments of the Lenders
after giving effect to this Amendment.
 
2.2.          The Restricted Subsidiaries parties to the Subsidiary Guaranty
Agreement shall have executed and delivered to the Administrative Agent their
consent to this Amendment in the form set forth below.
 
2.3.          The Borrower shall have paid to Administrative Agent
non-refundable amendment fees for the benefit of each Lender in the amount set
forth on Schedule 2 attached hereto, which amendment fees shall be fully earned
by Lenders upon the effectiveness of this Amendment.
 
2.4.          World Finance Company of Indiana, LLC (“Joining Subsidiary”), an
Indiana limited liability company, shall have executed and delivered to the
Administrative Agent a joinder to the Subsidiary Guaranty and a joinder to the
Subsidiary Security Agreement.
 
 
-4-

--------------------------------------------------------------------------------

 
 
2.5.          The Administrative Agent shall have received (i) copies of the
Joining Subsidiary’s articles of organization and operating agreement and any
amendments thereto, certified in each instance by its Secretary or Assistant
Secretary, (ii) certified copies of resolutions of the Board of Directors of
Joining Subsidiary authorizing the execution and delivery of this the documents
listed in Section 2.4 above, indicating the authorized signers of such documents
and all other documents relating thereto, (iii) a certificate of good standing
certified by the appropriate governmental officer in the jurisdiction of Joining
Subsidiary’s organization and each state in which it is authorized to do
business as a foreign corporation and (iv) UCC, judgment and tax lien searches
against Joining Subsidiary in the jurisdiction of Joining Subsidiary’s
organization and each state in which it is authorized to do business as a
foreign corporation.
 
2.6.          Legal matters incident to the execution and delivery of this
Amendment shall be satisfactory to the Administrative Agent and its counsel.
 
Upon the satisfaction of the conditions precedent set forth above on the
Effective Date, all loans outstanding under the Credit Agreement shall remain
outstanding as the initial Borrowing of Loans under this Agreement and the
Lenders each agree to make such purchases and sales of interests in the
outstanding Loans between themselves so that each Lender is then holding its
relevant pro rata share of outstanding Loans based on their Commitments as in
effect after giving effect hereto.  Such purchases and sales shall be arranged
through the Administrative Agent and each Lender hereby agrees to execute such
further instruments and documents, if any, as the Administrative Agent may
reasonably request in connection therewith.
 
Section 3.             Representations.
 
In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Administrative Agent, the Collateral Agent,
and the Lenders that as of the date hereof, after giving effect to the
amendments set forth in Section 1 above, (a) the representations and warranties
set forth in Section 6 of the Credit Agreement and in the other Loan Documents
are and shall be and remain true and correct (except that the representations
contained in Section 6.6 shall be deemed to refer to the most recent financial
statements of the Borrower delivered to the Agent) and (b) the Borrower and the
Guarantors are in compliance with the terms and conditions of the Credit
Agreement and the other Loan Documents and no Default or Event of Default exists
or shall result after giving effect to this Amendment.
 
Section 4.             Miscellaneous.
 
4.1.          Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original
terms.  Reference to this specific Amendment need not be made in the Credit
Agreement, the Notes, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit Agreement, any reference in any of
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.
 
 
-5-

--------------------------------------------------------------------------------

 
 
4.2.          The Borrower heretofore executed and delivered, among other
things, the Company Security Agreement and hereby acknowledges and agrees that
the security interests and liens created and provided for therein secure the
payment and performance of the Obligations under the Credit Agreement as amended
hereby, which are entitled to all of the benefits and privileges set forth
therein.  Without limiting the foregoing, the Borrower acknowledges that the
“Secured Indebtedness” as defined in, and secured by the Collateral pursuant to,
the Company Security Agreement shall be deemed amended to include all
“Obligations” as defined in the Credit Agreement as amended hereby.
 
4.3.          The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment and the other instruments
and documents to be executed and delivered in connection herewith, including the
fees and expenses of counsel for the Administrative Agent.
 
4.4.          This Amendment may be executed in any number of counterparts, and
by the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement.  Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original.  Delivery
of a counterpart hereof by facsimile transmission or by e-mail transmission of
an Adobe Portable Document Format File (also known as an “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.  This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of Illinois (without regard to principles of conflicts of laws).
 
[Signature Page to Follow]
 
 
-6-

--------------------------------------------------------------------------------

 
 
This Amendment is entered into as of the date and year first above written.
 

 
WORLD ACCEPTANCE CORPORATION
     
By
   
A. Alexander McLean III, Chief Executive Officer



Accepted and agreed to.
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Administrative Agent and Collateral Agent
     
By
   
William M. Laird, Senior Vice President



[Signature Page to Third Amendment to Amended and Restated Revolving Credit
Agreement]
 
 
-7-

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA, N.A.
       
By
      Name    
Title
       
BANK OF MONTREAL
       
By
      Name    
Title
       
CAPITAL ONE, NATIONAL ASSOCIATION
       
By
      Name    
Title
       
TD BANK, NA
       
By
      Name    
Title
       
BRANCH BANKING AND TRUST COMPANY
       
By
      Name    
Title
       
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION
       
By
      Name    
Title
       
FIRST TENNESSEE BANK NATIONAL ASSOCIATION
       
By
      Name    
Title

 
 
-8-

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT AND CONSENT
 
Each of the undersigned is a Restricted Subsidiary of World Acceptance
Corporation who has executed and delivered to the Collateral Agent, the
Administrative Agent, and the Lenders the Subsidiary Guaranty Agreement and the
Subsidiary Security Agreement.  Each of the undersigned hereby acknowledges and
consents to the Third Amendment to Amended and Restated Revolving Credit
Agreement set forth above and confirms that the Loan Documents executed by it,
and all of its obligations thereunder, remain in full force and effect, and that
the security interests and liens created and provided for therein continue to
secure the payment and performance of the Obligations of the Borrower under the
Credit Agreement after giving effect to the Amendment.  Without limiting the
foregoing, each of the undersigned acknowledges that (a) the “Secured
Indebtedness” as defined in, and secured by the Collateral pursuant to, the
Subsidiary Security Agreement shall be deemed amended to include all
“Obligations” as defined in the Credit Agreement as amended by the Third
Amendment to Amended and Restated Revolving Credit Agreement set forth above and
(b) the “Guaranteed Indebtedness” as defined in the Subsidiary Guaranty
Agreement shall be deemed amended to include all “Obligations” as defined in the
Credit Agreement as amended by the Third Amendment to Amended and Restated
Revolving Credit Agreement set forth above.
 
[Signature Page to Acknowledgement and Consent to Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
Each of the undersigned acknowledges that the Collateral Agent, the
Administrative Agent, and the Lenders are relying on the foregoing in entering
into the Third Amendment to Amended and Restated Revolving Credit Agreement set
forth above.
 
Dated as of November 19, 2012.
 

 
World Acceptance Corporation of Alabama
 
World Acceptance Corporation of Missouri
 
World Finance Corporation of Georgia World Finance Corporation of Louisiana
 
World Acceptance Corporation of Oklahoma, Inc.
 
World Finance Corporation of South Carolina
 
World Finance Corporation of Tennessee
 
WFC of South Carolina, Inc.
 
World Finance Corporation of Illinois
 
World Finance Corporation of New Mexico
 
World Finance Corporation of Kentucky
 
World Finance Corporation of Colorado
 
World Finance Corporation of Wisconsin
 
WFC Services, Inc.
 
World Finance Corporation of Texas
 
World Finance Company of Indiana, LLC




 
By
   
A. Alexander McLean III, its Chief Executive Officer
     
WFC Limited Partnership
     
By WFC of South Carolina, Inc., as sole general partner
     
By
   
A. Alexander McLean III, its Chief Executive Officer



[Signature Page to Third Amendment to Amended and Restated Revolving Credit
Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit E
 
World Acceptance Corporation
 
Borrowing Base Certificate
 



To:
Wells Fargo Bank, National Association, as Administrative Agent under, and the
Lenders parties to, the Credit Agreement described below

 
Pursuant to the terms of the Amended and Restated Credit Agreement dated as of
September 17, 2010, among us (as extended, renewed, amended or restated from
time to time, the “Credit Agreement”), we submit this Borrowing Base Certificate
to you and certify that the information set forth below and on any attachments
to this Certificate is true, correct and complete as of the date of this
Certificate.
 

   
Total Company
1)
Gross Finance Receivable (U.S. Only)
$
2)
Ineligibles:
   
Affiliate Receivables
$
 
Shareholder/Employee Receivables
$
 
Government Receivables
$
 
Bankruptcy, insolvency, assignment for benefit of creditors
    Subject to claims offsets, or defenses $  
60 days or more contractually past due
$
 
Otherwise ineligible
$
3)
Total ineligibles:
$
4)
Eligible Finance Receivables (Line 1 minus Line 3)
$
5)
Less:
   
Unearned finance charges
$
 
Unearned insurance Premiums and insurance commissions
$
6)
Net Eligible Finance Receivables
   
(Line 4 minus Line 5)
$
7)
Borrowing Base (85% of Line 6)
$
8)
Less: Outstanding Loans
$
9)
Less: Hedging Liability (Lenders and their Affiliates)
$
10)
Excess Availability
   
Line 7 minus Lines 8 and 9)
$

 
Dated as of this ___ day of _____________________.
 

 
World Acceptance Corporation
       
By
       
Name
     
Title
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1
 
Commitments
 
Name of Lender
 
Commitments
 
Wells Fargo Bank, National Association
  $ 200,000,000  
Bank of Montreal
  $ 125,000,000  
Bank of America, N.A.
  $ 150,000,000  
Capital One, National Association
  $ 75,000,000  
TD Bank, NA
  $ 50,000,000  
Branch Banking and Trust Company
  $ 15,000,000  
Texas Capital Bank, National Association
  $ 30,000,000  
First Tennessee Bank National Association
  $ 35,000,000  
Total
  $ 680,000,000  

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2
 
Amendment Fee
 
Name of Lender
 
Amendment Fee
 
Wells Fargo Bank, National Association
  $ 250,000  
Bank of Montreal
  $ 175,000  
Bank of America, N.A.
  $ 375,000  
Capital One, National Association
  $ 75,000  
TD Bank, NA
  $ 35,000  
Branch Banking and Trust Company
  $ 0  
Texas Capital Bank, National Association
  $ 25,000  
First Tennessee Bank National Association
  $ 50,000  

 
 
-3-

--------------------------------------------------------------------------------